Citation Nr: 1016590	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
right knee disability.

In September 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Following the March 2010 supplemental statement of the case, 
the Veteran submitted additional evidence in support of his 
claim and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

A chronic right knee disability, to include osteoarthritis, 
was not affirmatively shown to have had onset during service; 
osteoarthritis was not manifested to a compensable degree 
within one year from the date of separation from service; and 
a right knee disability is unrelated to any injury, disease, 
or event of active service origin.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2005, March 2006, and 
October 2009; a rating decision in March 2006; a statement of 
the case in October 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
medical opinion in relation to the claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis and sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The Veteran claims entitlement to service connection for a 
right knee disability. He contends that he injured the knee 
in service and has had pain ever since.

Service treatment records show that in June 1981, the Veteran 
fell while running, injuring the right knee.  He was given 
bandages to apply to abrasions on the right knee.  He was 
instructed to refrain from running, bending, and marching for 
five days.  In July 1982, the Veteran sought treatment for 
the right knee, reporting that he had experienced constant 
pain in his right knee for the past two months.  Right knee 
examination was within normal limits except for subjective 
problems and a very slight trace of entrapment.  A diagnosis 
of a bony deformity on the anterior aspect of the lower right 
leg was assigned.

In September 1982, the Veteran sought treatment for swelling 
and tenderness in his right knee.  He was diagnosed as having 
a sprained right knee and instructed to refrain from running 
and deep knee bends for 72 hours.  In October 1982, the 
Veteran sought treatment for pain when bending his right knee 
and was instructed to undergo hot soaks.  No separation 
medical examination was administered and, therefore, no 
diagnosis of a right knee disorder was made at discharge.

After service VA treatment records starting in September 
2005, recorded complaints of right knee pain.  In January 
2006, the Veteran sought treatment for pain in his right 
knee.  He related that he had experienced right knee for the 
past 20 years associated with the June 1981 fall from running 
while in service.  No diagnosis was made, but the VA 
physician reported that the physical findings suggested 
degenerative changes.  March 2006 X-ray of the Veteran's 
right knee revealed degenerative osteoarthritic changes of 
the right knee joint.  A June 2006 treatment report noted 
status post-trauma while in service with residuals 
degenerative changes.  

On VA examination in January 2010, the Veteran complained of 
pain due to a right knee injury in service.  On examination, 
the examiner noted subpatellar tenderness and patellar 
defect.  X-rays revealed degenerative osteoarthritic changes 
of the knee joint.  The examiner diagnosed right knee 
osteoarthritis and opined that it was less likely than not 
caused by the Veteran's military service.  The examiner 
explained that the Veteran received treatment in service for 
a temporary right knee condition, as opposed to a chronic 
disability.  Moreover, there was no medical evidence of right 
knee complaints until more than 20 years after discharge form 
service.  The examiner also indicated that the Veteran's 
right knee osteoarthritis was a common finding seen during 
the process of aging.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

While the service treatment records show occasional treatment 
for a right knee sprain, the service treatment records lack 
the combination of manifestations sufficient to identify any 
right knee abnormality/disorder and sufficient observation to 
establish chronicity in service as distinguished from merely 
isolated findings.  As chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).

After service, complaints of right knee pain were noted in 
2005, and right knee osteoarthritis was first diagnosed in 
2006.  The absence of documented complaints of feet problems 
from 1982 until 2006, weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms 
constitutes negative evidence and opposes the claim.  Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the record shows that right knee osteoarthritis was 
first documented well beyond the one-year presumptive period 
for arthritis as a chronic disease.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Although the Veteran is competent to describe his symptoms 
such symptoms as knee pain, the diagnosis of the type of 
arthritis and the medical causation is not subject to lay 
observation.  The determination as to the presence, type, and 
cause of arthritis is medical in nature and not capable of 
lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The current 
diagnosis of right knee osteoarthritis and was based on X-
rays.  Therefore, the current right knee condition is not a 
simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret diagnostic tests, and 
the Board determines that current right knee disability is 
not a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
a right knee condition, first shown after service, and an 
injury, disease, or event in service, is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

On the question of medical causation, medical evidence of an 
association or link between a right knee disability, first 
diagnosed after service, and an injury, disease, or event in 
service, the VA examiner expressed the opinion that the right 
knee osteoarthritis was not related to military service.  The 
examiner based the opinion on a review of the service 
treatment records, X-rays of the right knee, physical 
examination of the Veteran, and the Veteran's report of a in-
service right knee injury with onset of pain in service.  The 
examiner explained that the Veteran received treatment in 
service for a temporary right knee condition, as opposed to a 
chronic disability.  Moreover, there was no medical evidence 
of right knee complaints until more than 20 years after 
discharge form service.  The examiner also indicated that the 
Veteran's right knee osteoarthritis was a common finding seen 
during the process of aging.  That medical evidence is 
uncontroverted and opposes, rather than supports, the claim.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
right knee disability, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.


____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


